Citation Nr: 1030965	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for villous adenoma of the 
colon, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2005 and March 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

The Veteran's villous adenoma was not present until many years 
following his discharge from service and is not etiologically 
related to service.


CONCLUSION OF LAW

Villous adenoma was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
VCAA notice, by letter mailed in August 2005, prior to the 
initial adjudication of the claim.  Although the Veteran was not 
provided notice with respect to the disability rating or 
effective date element of his claim until March 2006, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's villous adenoma of the colon.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claim is no more than harmless error.

The record also reflects that all pertinent evidence identified 
by the Veteran has been obtained.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination and that no VA medical opinion has been obtained 
in response to the Veteran's claim.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing that certain diseases 
manifested during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

The Veteran contends that service connection is warranted for the 
villous adenoma because it is the result of his exposure to 
herbicides in service.  Because he served in Vietnam, his 
exposure to herbicides is presumed.  The record also contains 
competent evidence of the post-service presence of the 
disability.  However, his villous adenoma is not is subject to 
service connection on a presumptive basis, and there is no 
competent evidence indicating that the disability may be 
associated with the Veteran's exposure to herbicides or otherwise 
associated with his active service or a service-connected 
disability.  Therefore, VA is not obliged to afford the Veteran a 
VA examination or obtain a medical opinion.

In sum, the Board is satisfied that any procedural errors in the 
RO 's development and consideration of this claim were harmless.  
Therefore, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Villous adenoma is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of villous adenomas in humans.  See 38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.




Analysis

As noted above Veteran contends that his villous adenoma 
developed as a result of his in-service exposure to Agent Orange.  

The record reflects and the Veteran does not dispute that this 
disability was not present until many years following his 
discharge from service.  While the Veteran might sincerely 
believe that the disability was caused by his in-service exposure 
to herbicides, as a lay person he is not competent to answer this 
medical question.  In addition, it has not been added to the list 
of presumptive diseases because the Secretary has not determined, 
on the basis of sound medical and scientific evidence, that a 
positive association exists between herbicide exposure and the 
occurrence of villous adenomas in humans.  Moreover, the Veteran 
has not submitted any competent evidence supporting the 
proposition that this disability is etiologically related to his 
exposure to herbicides.  Therefore, the Board must conclude that 
the preponderance of the evidence is against this claim.


ORDER

Service connection for villous adenoma is denied.


REMAND

The Veteran contends that he has hypertension related to his 
active service.  Alternatively, he asserts that his hypertension 
was caused or aggravated by his service-connected PTSD. 

A May 2005 letter from D.L., M.D., states that the Veteran had a 
history of significant Agent Orange exposure and that he believed 
there was a relationship between his Agent Orange exposure and 
his hypertension.

A May 2005 private treatment record indicates that the Veteran's 
underlying mental challenges as well as possibly an element of 
Agent Orange exposure played a role in making the hypertension 
challenging to treat.  

In light of this competent evidence indicating that the Veteran's 
hypertension may be related to his active service or service-
connected disability, the Board has determined that the Veteran 
should be afforded a VA examination to determine the etiology of 
his hypertension.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the Veteran's hypertension.  
The claims file must be provided to and 
reviewed by the examiner.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether there is 
a 50% or higher degree of probability that 
the Veteran's hypertension is 
etiologically related to his active 
service, to include exposure to Agent 
Orange, or was caused or permanently 
worsened by his service-connected PTSD.

2.  The RO /AMC should also undertake any 
other development it determines to be 
warranted.  

3.  Then, the RO/AMC should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a Supplemental Statement 
of the Case and the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


